                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


CHRISTY GONSALEZ-CAMPOS,                              4:17-CV-04127-KES

                   Movant,
                                               ORDER ADOPTING REPORT AND
      vs.                                        RECOMMENDATION AND
                                                   DISMISSING MOTION
UNITED STATES OF AMERICA,

                   Respondent.


      Movant, Christy Gonsalez-Campos, filed a motion to vacate, set aside, or

correct her sentence under 28 U.S.C. § 2255. Civ. Docket 1. 1 The matter was

assigned to United States Magistrate Judge Veronica L. Duffy under 28 U.S.C.

§ 636(b)(1)(B) and this court’s October 16, 2014 standing order. Magistrate

Judge Duffy recommends that Gonsalez-Campos’s motion be dismissed. Civ.

Docket 29.

      Magistrate Judge Duffy recommends dismissal because Gonsalez-

Campos has not shown ineffective assistance of counsel. Magistrate Judge

Duffy found that pre-plea decisions are not cognizable in a § 2255 claim and

Gonsalez-Campos has shown no prejudice as to the plea. Gonsalez-Campos

also argues that her attorney was ineffective for failing to raise pretrial release

issues on her behalf, but Magistrate Judge Duffy found that Gonsalez-Campos

raised those issues several times on her own behalf and was denied pretrial

1 The court will cite to “Civ.” when citing to documents filed in Gonsalez-
Campos’s civil § 2255 case and will cite to “CR” when citing to documents filed
in Gonsalez-Campos’s criminal case found at 4:15-cr-40120.
release because Gonsalez-Campos was appearing on a writ and was not in

federal custody.

      Gonsalez-Campos objects to the report and recommendation. Civ. Docket

31. She claims that she was not aware that the money was related to a firearm

and instead thought it was for the sale of a vacuum cleaner. As a result, she

claims her husband was at fault, but she was actually innocent. Id. at 2.

Gonsalez-Campos also claims that her husband, David Gonsalez-Campos,

threatened and intimidated her and made her plead guilty. Id. at 3.

      In her statement of factual basis, Gonsalez-Campos stated:

      From on or about March 31, 2015, to on or about April 1, 2015, in
      the District of South Dakota, the Defendant, Cristina Dawn Griego,
      a/k/a Cristina Dawn Myers, knowingly aided and abetted the
      transfer of a firearm as defined by 26 U.S.C. § 5845(a)(1), namely,
      a Remington, Model 870 Express Magnum, 20 gauge shotgun,
      bearing serial number B868222U, with a barrel less than 18
      inches long, which was not registered to anyone in the National
      Firearms Registration and Transfer Record as required by 26
      U.S.C. § 5841, in violation of 26 U.S.C. §§ 5861(e), 5845(a)(1) and
      5871, and 18 U.S.C. § 2.

      A co-conspirator of the Defendant offered to sell the above-
      described shotgun to a confidential informant (CI) for $200. On
      March 31, 2015, the Defendant met with the CI in Sioux Falls,
      South Dakota about the purchase of the shotgun, which the
      Defendant knew was illegal to possess or sell. The Defendant told
      the CI her co-conspirator would not sell the firearm without
      another individual involved in the conspiracy being present. The
      Defendant assisted in making arrangements for the sale to be
      completed.

      On April 1, 2015, after the firearm was sold to the CI, a controlled
      payoff was executed where the CI gave the Defendant and another
      co-conspirator money for the firearm.




                                       2
CR Docket 97. This factual basis statement was verified by Gonsalez-Campos

as being true during the change of plea hearing and it was supplemented with

additional facts. CR Docket 146 at 15. Thus, Gonsalez-Campos admitted

during the change of plea hearing that she knew the transaction was about the

sale of an illegal firearm and not the sale of a vacuum cleaner.

      With regard to the voluntariness issue, during the change of plea

hearing, the court asked Gonsalez-Campos whether anyone had attempted “in

any way to force you to plead guilty today?” CR Docket 146 at 10. Gonsalez-

Campos’s response was “no, ma’am.” Id. The court asked her if she was

“pleading guilty of her own free will because [she believed she was] guilty?” Id.

Gonsalez-Campos replied, “yes, ma’am.” Id. Because Gonsalez-Campos testified

under oath at her plea hearing that she committed the firearm offense and that

she was pleading guilty of her own free will without threats or coercion, the

plea was not involuntary. See, e.g., United States v. Gray, 152 F.3d 816, 820

(8th Cir. 1998).

      After considering Gonsalez-Campos’s objections to the report and

recommendation, the court overrules the objections and adopts in full the

report and recommendation of Magistrate Judge Duffy.

      Before denial of a § 2255 motion may be appealed, a movant must first

obtain a certificate of appealability from the district court. Miller-El v. Cockrell,

537 U.S. 322, 335-36 (2003). A certificate may be issued “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). A “substantial showing” is one that demonstrates
                                          3
“reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The court finds that Gonsalez-Campos has not made a substantial

showing that the district court’s assessments of her claims are debatable or

wrong. Consequently, a certificate of appealability is not issued.

      Thus, it is ORDERED

      1. Gonsalez-Campos’s objections to the report and recommendation (Civ.

         Docket 31) are overruled.

      2. The report and recommendation (Civ. Docket 29) is adopted in full.

         Gonsalez-Campos’s motion to vacate, set aside, or correct her

         sentence under 28 U.S.C. § 2255 (Civ. Docket 1) is dismissed.

      3. A certificate of appealability is not issued.

      Dated October 29, 2018.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                         4
